COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE: JORY CEDILLO VEGA,
 
            
  Relator.


§
 
§
 
§





No.
    08-11-00374-CR
 
AN ORIGINAL
    PROCEEDING




 
IN MANDAMUS








 


§
 


 






 



MEMORANDUM OPINION
 
Relator,
Jory Vega, pro se, has filed a petition
for writ of mandamus, requesting that this Court compel the Brewster County
District Clerk to file his application for writ of habeas corpus.  Because this Court’s mandamus authority does
not include the Respondent in this case, the petition is denied.  See
Tex.Gov’t Code Ann. § 22.221(b) (West 2004).
 
                                                                        GUADALUPE
RIVERA, Justice
January 18, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)